Citation Nr: 0404235	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  98-00 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, which is claimed as secondary to service-connected 
schizophrenia.  

2.  Entitlement to service connection for heart disease, 
which is claimed as secondary to service-connected 
schizophrenia.  

3.  Entitlement to service connection for hepatitis, which is 
claimed as secondary to service-connected schizophrenia.  

4.  Entitlement to service connection for spinal stenosis, 
which is claimed as secondary to service-connected 
schizophrenia.  

5.  Entitlement to service connection for skin carcinoma, 
which is claimed as secondary to service-connected 
schizophrenia.  

6.  Entitlement to a disability rating in excess of 70 
percent for schizophrenia.  

7.  Entitlement to a disability rating in excess of 20 
percent for residuals of a left shoulder separation.  

8.  Entitlement to a disability rating in excess of 10 
percent for residuals of left middle finger fracture.  

9.  Entitlement to a compensable disability rating for 
residuals of a tonsillectomy.  

10.  Entitlement to a compensable disability rating for 
residuals of a right hernia repair.  

11.  Entitlement to a compensable disability rating for 
chronic prostatitis.  

12.  Entitlement to a compensable disability rating for 
dyshydrotic eczema.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The appellant served on active duty from August 1950 to July 
1954 and from May 1958 to January 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the VA Regional Office (RO) in Pittsburgh, 
Pennsylvania.  



In May 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge, a transcript of which has 
been associated with the claims file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board or 
CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The RO has not issued a VCAA notice letter to the appellant 
in connection with his claims for increased ratings for his 
service-connected disabilities.  

The RO issued a VCAA letter on September 18, 2001; however, 
the notification letter pertains to a claim for service 
connection and does not pertain to a claim for an increased 
rating.  

The VCAA notice letter issued to the appellant on September 
18, 2001 also does not comply with the notice provisions 
contained in 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and 
discussed by the CAVC in Quartuccio, supra.  The notification 
letter was issued after the RO denied the claims for service 
connection.  The letter also does not request that the 
appellant claimant provide any evidence in the his possession 
that pertains to the claims.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

Accordingly, this case is REMANDED for the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC or the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should furnish the 
appellant a development letter consistent 
with the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and as clarified by the CAVC 
in Quartuccio, supra.  Such notice should 
specifically apprise the appellant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide, 
and 


(4) a request that the claimant provide 
any evidence in the claimant's possession 
that pertains to the claim.  The 
notification letter should also include 
the appropriate time limitation within 
which to submit any evidence or 
information.  A copy of his notification 
letter must be incorporated into the 
claims file.

3.  The VBA AMC should also ensure that 
any further necessary development of the 
issues on appeal is completed.  
Thereafter, the VBA AMC should review the 
claims folder to ensure the foregoing 
requested development has been completed.  
If it is not, the VBA AMC should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file and ensure that any other 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  See VBA Fast Letter 
00-87 (Nov. 17, 2000); Stegall, supra.

4.  After undertaking any necessary 
development in addition to that specified 
above, the VBA AMC should readjudicate 
the issues on appeal.   

If the benefits requested are not granted to the appellant's 
satisfaction, the VBA AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all applicable criteria pertinent to the appellant's 
claim.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until the VBA AMC notifies him.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


